     Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 1 of 48




                X IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  )
                                          )
         v.                               )      Criminal No. 18-292
                                          )
ROBERT BOWERS                             )




MOTION TO EXCLUDE FIREARM TOOLMARK EVIDENCE, AND REQUEST
FOR DAUBERT HEARING AND FOR DISCOVERY IN SUPPORT OF MOTION




1001 Liberty Avenue                     Judy Clarke
Suite 1500                              Clarke Johnston Thorp & Rice, PC
Pittsburgh, PA 15222
(412) 644-6565                          Michael J. Novara
                                        First Assistant Federal Public Defender

                                        Elisa A. Long
                                        Supervisory Assistant Federal Public
                                        Defender

                                        Attorneys for Defendant,
                                        Robert Bowers




                                    1
             Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 2 of 48




                                                  TABLE OF CONTENTS


I.      INTRODUCTION .............................................................................................5
II. THE FIREARM TOOLMARK EVIDENCE IN THIS CASE .....................7
III. ARGUMENT .....................................................................................................8
     A.   DAUBERT REQUIRES RIGOROUS EVALUATION AND REEVALUATION OF
     THE RELIABILITY OF PARTICULAR METHODOLOGIES AND HOW THEY ARE
     APPLIED. ................................................................................................................................. 11
     B.  THREE COMMITTEES OF EXPERTS FROM THE SCIENTIFIC COMMUNITY
     CONDUCTED A COMPREHENSIVE REVIEW OF THE EMPIRICAL DATA AND
     CONCLUDED THAT FIREARMS IDENTICATION IS NOT SCIENTIFICALLY VALID..
         ………………………………………………………………………………………….15
        1. The 2008 NRC Ballistics Imaging Report ..................................................................... 17
        2. The 2009 NRC Forensics Report ................................................................................... 17
        3. The 2016 PCAST Report ............................................................................................... 20
     C.   THIS COURT SHOULD EXCLUDE FIREARMS IDENTIFICATION EVIDENCE AS
     SCIENTIFICALLY INVALID................................................................................................. 30
     D.  THE COURT SHOULD EXCLUDE ANALYST MILLS’ TESTIMONY BECAUSE
     THERE IS NO WAY TO DISCERN WHETHER HIS RESULTS ARE RELIABLE............ 34
        1. Proficiency Testing is Insufficiently Rigorous to Ensure Reliability. ........................... 36
        2. Without further discovery of the litigation packets, it is impossible to determine (i)
        whether any protocols that the examiner applied and the documentation produced are
        sufficient to ensure reliable and repeatable analyses and (ii) whether those protocols were in
        fact followed. ........................................................................................................................ 38
     E.  THE PREJUDICIAL IMPACT OF FIREARMS ANALYSIS EVIDENCE
     SUBSTANTIALLY OUTWEIGHS ANY PROBATIVE VALUE. ........................................ 41
     F. INTRODUCTION OF INDIVIDUALIZATION TESTIMONY WOULD VIOLATE MR.
     BOWERS’ DUE PROCESS RIGHTS. .................................................................................... 43
     G.  IN THE ALTNERATIVE, THIS COURT SHOULD LIMIT THE SCOPE OF THE
     EXPERT’S TESTIMONY, REQUIRE ERROR RATE TESTIMONY, AND EXCLUDE
     ANY CONCLUSIONS UNGROUNDED IN A RELIABLE SCIENTIFIC FOUNDANTION..
         ………………………………………………………………………………………….44
IV. CONCLUSION ................................................................................................47



                                                                        2
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 3 of 48




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
           v.                                      )       Criminal No. 18-292
                                                   )
ROBERT BOWERS                                      )


       MOTION TO EXCLUDE FIREARM TOOLMARK EVIDENCE,
   AND REQUEST FOR A DAUBERT HEARING AND FOR DISCOVERY IN
                     SUPPORT OF MOTION

      Defendant Robert Bowers, through counsel, moves the Court for an order,

following an evidentiary hearing, excluding the government’s firearm toolmark evidence

in his case. Mr. Bowers makes this motion pursuant to the Federal Rules of Evidence

Rules 104(a), 402, 403, 702, and 703; Federal Rule of Criminal Procedure Rule 16; 18

U.S.C. § 3593(c); and the Fifth, Sixth, and Eighth Amendments to the United States

Constitution.

      The grounds for this motion are that:

           there is no reliable scientific basis for the identification claims and

                conclusions regarding the firearm toolmark examinations in this case, and

                thus this testimony is inadmissible under Daubert v. Merrell Dow

                Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v.

                Carmichael, 526 U.S. 137 (1999);

           the testimony is inadmissible under the 2000 amendments to Rule 702 and

                Rule 703 in that (a) the testimony is not based upon sufficient facts or data,
                                               3
          Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 4 of 48




                 (b) the testimony is not the product of reliable principles and methods, and

                 (c) the individuals who performed the firearm toolmark examinations have

                 not applied the principles and methods reliably to the facts of the case;

              the specific testimony based on firearm toolmark analysis offered in this

                 case is irrelevant and inadmissible under Rule 402; and

              any weak probative value of the proposed testimony is also substantially

                 outweighed by the danger of unfair prejudice, confusion of the issues, and

                 misleading the jury, and by considerations of undue delay, waste of time,

                 and needless presentation of cumulative evidence and is thus inadmissible

                 under Rule 403 and the due process, fair trial, and cruel and unusual

                 provisions of the Constitution and 18 U.S.C. § 3593(c).

          In addition, and preliminary to ruling on the admissibility of the firearm toolmark

evidence, Mr. Bowers asks this Court to compel the government to provide forthwith the

“case litigation” packets that support the findings and conclusions of FBI

Firearm/Toolmarks Unit Casework Analyst Brett A. Mills 41-page Firearm Toolmark

Report (“Firearm Toolmark Report”).1 The case litigation packets, as well as additional

information that the defense may need to request after an initial review of the litigation

packets, are essential for the defense to determine, through independent expert analysis,

whether there are grounds in addition to those raised in this motion for exclusion of the

government’s firearm toolmark claims and conclusions in this case. Identifying the



1
    The Firearm Toolmark Report is attached as Exhibit 1.
                                                 4
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 5 of 48




proper experts and narrowing the Daubert issues require the production of the case

litigation packet materials.

       At the status hearing held on November 2, 2020, the defense noted the complexity

of Daubert issues surrounding the firearm toolmark (as well as DNA) evidence and

explained that this was an area where the defense could make progress in this case

despite the COVID delays. Transcript of November 2, 2020 Telephone Conference at 4-

5. The defense explained that the government’s provision of the case litigation packets

would facilitate the Daubert litigation, and the Court indicated that it would entertain a

written request to that effect. Id. at 7-8, 19 (“I’m going to wait and see what the defense

files in terms of the Daubert motions.”).

       In accordance with the Court’s instructions, Mr. Bowers brings the present motion,

which outlines a number of Daubert issues that can be raised in this case based on

Analyst Mills’ conclusory report alone. Necessarily, however, this preliminary Daubert

motion is not exhaustive and must be supplemented in the future since any flaws in the

underlying analysis of the firearm toolmark claims and conclusions as applied to this

specific case are impossible to fully understand without access to the actual testing

observations, analysis, and other pertinent information that the defense may need to

request after review of those materials.

       I.     INTRODUCTION

       There is a sea change underway in the scientific and judicial evaluation of firearm

toolmark identification claims and conclusions. Until recently, federal and state courts

around the United States have permitted, without much scrutiny, the testimony of

                                              5
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 6 of 48




firearms toolmark identification experts as “scientific” proof that the bullets or shell

casings recovered from a crime scene were fired from a particular gun. These claims of

identification have been based on a belief that due to “matching” microscopic toolmarks

left on spent ammunition (as a result of having been fired or expelled), an expert can

determine whether the same firearm fired or expelled two or more pieces of ammunition

to the exclusion of any other firearm. Indeed, prosecutors have relied on this testimony to

secure convictions nationwide for over a century.

       It has become increasingly clear, however, that the methodology of firearm

toolmark pattern matching is not based on reliable principles and methods and thus lacks

foundational validity. Three comprehensive reports authored by independent committees

of scientists in 2008, 2009, and 2016—two issued by different subcommittees of the

National Research Council (NRC)2 and one issued by the President’s Council of Advisors

on Science and Technology (PCAST)—have rejected the claim that firearms

identification is valid and reliable science. The most recent 2016 report, issued following

a review of more than 2,000 articles and presentations by members of the forensic

community, states that firearms identification “falls short of the scientific criteria for

foundational validity.” President’s Council of Advisors on Science and Technology,


2
  The National Research Council (“NRC”) is a component of the National Academy of Sciences,
which was created by congressional charter in 1863 to “investigate, examine, experiment, and
report upon any subject of science.” ACT TO INCORPORATE THE NATIONAL ACADEMY OF
SCIENCES, § 3, 12 Stat. 806 (1863), http://www.nasonline.org/about-nas/leadership/governing-
documents/act-of-incorporation.html (last visited Jan. 8, 2021). The NRC was established in
1916 “to associate the broad community of science and technology with the Academy’s purposes
of furthering knowledge and advising the federal government.” National Research Council,
BALLISTIC IMAGING iii (2008) (“NRC 2008 Ballistic Imaging Report”). There are not more
independent or prestigious scientific organizations in the United States.
                                               6
        Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 7 of 48




FORENSIC SCIENCE IN CRIMINAL COURTS: ENSURING VALIDITY OF FEATURE-

COMPARISON METHODS 11 (2016) (“PCAST Report”).3

       Courts, accordingly, have taken notice of these important scientific reports and

increasingly are excluding or limiting firearm toolmark identification claims due to their

lack of reliability or validity.

       II.       THE FIREARM TOOLMARK EVIDENCE IN THIS CASE

       The conclusory report of FBI Analyst Brett Mills provided through discovery

indicates that

                                                                            . The report



                                                                    .

       The unreliable and invalid “identification” claims purport to




                                              , presumably through the observation of

microscopic markings. In addition, the report indicates




3
 The PCAST report is available at
https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcast_forensic_
science_report_final.pdf (last visited Jan. 8, 2021).
                                              7
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 8 of 48




       The government alleges that Mr. Bowers used multiple firearms to kill and injure

multiple victims in this case. Firearm-related items were subjected to visual examination

and compared against one another for the presence of general class characteristics and

microscopic markings.

       Based on the results of the Firearm Toolmarks analysis performed by Analyst

Mills, he came to certain conclusions regarding

                                                                     . These “identification”

claims to a particular firearm are inherently unreliable, invalid, and more prejudicial than

probative as evidence in this case.

       III.   ARGUMENT

       The FBI Laboratory, like other laboratories with firearm toolmark units across the

United States, continues to make claims of “identification” or “association” despite

growing criticism over the scientific foundational validity of such claims. Distinguished

scientific bodies such as the National Academy of Sciences and the President’s Council

of Advisors on Science and Technology have specifically found that these claims are not

supported by rigorous scientific studies and are yet to be established as reliable.

       As a threshold matter, an application of Rule 702’s scientific validity and

reliability requirements warrants the exclusion of Analyst Mills’ opinions. Unless and

until the government can show that firearms examiners have produced appropriate,

independent empirical evidence: (1) that firearms have unique or individual

characteristics; (2) that firearms consistently imprint those characteristics on bullets and

shell casings of the type at issue in this case; and (3) that examiners can identify and

                                              8
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 9 of 48




evaluate those marks using a reliable and repeatable method, with a known and

acceptable error rate, the proposed evidence cannot be admitted at trial. The government

cannot meet this burden, as multiple independent scientific bodies have concluded over

the past decade.

       The National Academy of Sciences and PCAST scientific reports made several

findings compelling the conclusion that this Court should not admit Analyst Mills’

proffered testimony in this case:

       The theory of firearms identification is “not a scientific theory,” but rather a
        “claim that examiners applying a subjective approach can accurately
        individualize the origin of a toolmark.” PCAST Report at 60.

       “The validity of the fundamental assumptions of uniqueness and
        reproducibility of firearms-related toolmarks has not yet been demonstrated.”
        National Research Council, BALLISTIC IMAGING 3 (The National Academies
        Press), available at https://doi.org/10.17226/12162 (last visited Jan. 8, 2021)
        (“Ballistics Imaging Report”).

       “A fundamental problem with toolmark and firearms analysis is the lack of a
        precisely defined process.” National Research Council, Committee on
        Identifying the Needs of the Forensic Science Community, STRENGTHENING
        FORENSIC SCIENCE IN THE UNITED STATES: A PATH FORWARD 154 (2009)
        (“NRC Forensics Report”).

       The method is subjective, with examiners using their personal judgment to
        select which features to compare; and the reasoning employed to reach a
        conclusion is circular—a match can be declared when there is “sufficient
        agreement,” and when there is sufficient agreement is based on the personal
        judgment of each examiner. PCAST Report at 47, 60, 104, 113.

       Because the method is “subjective,” foundational validity and reliability “can
        only be established through multiple independent black-box studies” and “at
        present there is only a single study that was appropriately designed . . . .”
        PCAST Report at 106, 111.

       As a result, firearms analysis currently “falls short of the scientific criteria
        for foundational validity.” PCAST Report at 111.

                                                9
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 10 of 48




       These three scientific reports authored by separate committees of nationally

recognized scientists found that the “fundamental assumptions” underlying firearms

examination have not been demonstrated; that the theory is “not a scientific theory”; that

the method is “subjective” and not well defined; and that there is “insufficient empirical

evidence” establishing validity and estimating reliability. See United States v. Davis,

No.18-cr-00011, 2019 WL 4306971, at *5 (W.D. Va. Sept. 11, 2019) (“The series of

reports issued on this subject [firearms examination] reflects the ever-growing number of

members of the legal and scientific communities who recognize problematic aspects of

this discipline.”).

       Exclusion is the only appropriate remedy in this case, as cross-examination cannot

cure the prejudice from the admission of evidence derived from a method that has not

been proven valid and that lacks estimates of its reliability. Scientific expert testimony

carries with it the “‘aura of special reliability and trustworthiness,’” creating a grave risk

that jurors will receive it without a critical eye. Motorola Inc. v. Murray, 147 A.3d 751,

753 (D.C. 2016) (en banc) (quoting Ibn-Tamas v. United States, 407 A.2d 626, 632 (D.C.

1979)). Perhaps because juries may view forensic testimony with a less-than-critical trust,

the use of unreliable forensic science is one of the leading causes of wrongful

convictions. See Brandon L. Garrett, Judging Innocence, 108 Colum. L. Rev. 55, 81–88

(2008).

       Absent granting the relief of exclusion based on the pleadings, the Court must hold

an evidentiary hearing on the issue. At a bare minimum, the Court should limit the


                                              10
        Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 11 of 48




testimony of the government’s firearms examiner to what was done and observed and

exclude any testimony that purports to claim any degree of scientific validity to the

methodology used or that an “identification” to a particular firearm can be made. The

examiner’s conclusions should be limited to including or excluding a weapon at issue as a

potential source of the crime scene evidence; any individualization, association, or

probabilistic claims are not supported by the science.

                A. DAUBERT REQUIRES RIGOROUS EVALUATION AND
                   REEVALUATION OF THE RELIABILITY OF PARTICULAR
                   METHODOLOGIES AND HOW THEY ARE APPLIED.

       As this Court is aware, the standard for the admission of expert testimony is Rule

702 of the Federal Rules of Evidence, as interpreted by Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579 (1993), and its progeny.4 Federal Rule of Evidence 702 provides as

follows:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:

    (a) the expert’s scientific, technical, or other specialized knowledge will help the
        trier of fact to understand the evidence or to determine a fact in issue;

    (b) the testimony is based on sufficient facts or data;

    (c) the testimony is the product of reliable principles and methods; and

    (d) the expert has reliably applied the principles and methods to the facts of the
        case.

Fed. R. Evid. 702.

4
 See Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999); General Electric Co. v. Joiner, 522
U.S. 136 (1997). The Kumho Tire, Joiner, and Daubert cases have come to be known as the
“Daubert Trilogy.”


                                               11
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 12 of 48




      This “‘helpfulness’ standard requires a valid scientific connection to the pertinent

inquiry as a precondition of admissibility.”” See Davis, 2019 WL 4306971, at * 3

(quoting Daubert, 509 U.S. at 591–92). In applying Rule 702, a trial court must act as a

gatekeeper and make “a preliminary assessment of whether the reasoning or methodology

underlying the testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.” Daubert, 509 U.S. at 592–93.5

      The Court in Daubert suggested factors a trial court may consider in applying Rule

702: whether the theory or technique has been tested; whether it “has been subjected to

peer review and publication;” “the known or potential rate of error;”6 and “the existence

and maintenance of standards controlling the technique’s operation.” Daubert, 509 U.S.

at 593–94. No one of these factors is individually controlling, and additional factors may

apply in a particular case. Id. Furthermore, the Daubert/Rule 702 test applies not just to

novel scientific evidence or to unconventional techniques, but to all scientific or technical

methods. As the Daubert Court stated, a “trial judge must ensure that any and all

scientific testimony or evidence admitted is not only relevant, but reliable.” Daubert, 509

U.S. at 589.



5
  Daubert’s “general holding—setting forth the trial judge’s general ‘gatekeeping’ obligation—
applies not only to testimony based on ‘scientific’ knowledge, but also to testimony based on
‘technical’ and ‘other specialized’ knowledge.” Murray, 147 A.3d at 755 (quoting Kumho Tire
Co., 526 U.S. at 141).
6
  The collective experience of examiners in the field and in courts, no matter how extensive, is
not a scientific basis to demonstrate validity and reliability. Claims to the contrary have been
soundly rejected by the scientific community. “Nothing—not training, personal experience nor
professional practices—can substitute for adequate empirical demonstration of accuracy.”
PCAST Report at 46.
                                               12
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 13 of 48




      Daubert and Federal Rule of Evidence 702 have been consistently applied in the

Third Circuit, requiring trial court judges to act as “gatekeepers” to ensure that “any and

all expert testimony or evidence is not only relevant, but also reliable.” Pineda v. Ford

Motor Co., 520 F.3d 237, 243 (3d Cir. 2008) (quoting Kannankeril v. Terminix Int’l, Inc.,

128 F.3d 802, 806 (3d Cir. 1997) (citing Daubert, 509 U.S. at 589)); see In re Paoli R.R.

Yard PCB Litig., 35 F.3d 717 (3d Cir. 1994). In Schneider ex rel. Estate of Schneider v.

Fried, the Third Circuit provided what is referred to as a shorthand for the three-part test

that must be satisfied in order for an expert to testify: a test requiring the Court to look at

the qualification, reliability, and fitness of the expert. 320 F.3d 396, 404 (3d Cir. 2003).

“The party offering the expert must prove each of these requirements by a preponderance

of the evidence.” Mahmood v. Narciso, 529 Fed. Appx. 99, 102 (3d Cir. 2013) (citing In

re TMI Litig., 193 F.3d 613, 663 (3d Cir.1999).

      Finally, that courts have traditionally accepted firearms examination testimony

sometimes uncritically and without limitation should not be controlling today. The most

recent published district court decision in the Third Circuit to address the reliability of

firearm toolmark evidence is United States v. Otero, 849 F. Supp. 2d 425 (D.N.J. 2012).

The Court in Otero considered the National Research Council’s 2009 Report’s findings

that claims of absolute certainty as to identifications made by practitioners in this area

may be overblown and that error rate studies were limited; however, the Court did not yet

have the benefit of the subsequent 2016 PCAST Report that found no foundational

validity for the discipline.

       Courts across the country have reexamined case law in light of the contemporary

                                              13
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 14 of 48




understanding of the “science” underlying the method and rejected legal precedent as a

basis for admission. See, e.g., United States v. Adams, 444 F. Supp. 3d 1248 (D. Or.

2020) (recognizing that the determination that particular shell casings were fired from a

particular gun could not be replicated or tested weighed heavily against reliability; that

error rates as high as 2.2 percent, allowing a wrongful conviction rate of 1 in 46, were far

too high weighed against reliability; that the AFTE theory of identification is not “peer

reviewed” in the scientific sense; and that the AFTE theory of identification does not

enjoy general acceptance in the broader scientific community); United States v. Tibbs,

No. 2016-CF1-19431, 2019 WL 4359486, *7–8 (D.C. Super. Ct. Sept. 5, 2019)

(discussing “the limited persuasive value of existing case law” as it relates to firearms

evidence, given the “perfunctory nature of many of these written decisions”). See also

Murray, 147 A.3d at 758 (“There is no ‘grandfathering’ provision in Rule 702.”). As the

PCAST authors noted: “When new facts falsify old assumptions, courts should not be

obliged to defer to past precedent: they should look afresh at the scientific issues.”

PCAST Report at 144.

      In Murray, Judge Easterly further noted that the PCAST Report contains

recommendations for trial judges performing their gatekeeper role under Rule 702:

       When deciding the admissibility of [forensic] expert testimony, . . . judges
       should take into account the appropriate scientific criteria for assessing
       scientific validity including: (i) foundational validity, with respect to the
       requirement under Rule 702(c) that testimony is the product of reliable
       principles and methods; and (ii) validity as applied, with respect to [the]
       requirement under Rule 702(d) that an expert has reliably applied the
       principles and methods to the facts of the case.

147 A.3d at 759 (Easterly, J., concurring) (quoting PCAST Report at 19). In sum, in “a

                                             14
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 15 of 48




case involving scientific evidence—or evidence held out as scientific evidence—

evidentiary reliability will be based on scientific validity.” Murray, 147 A.3d at 760

(Easterly, J., concurring) (alteration, citations, and quotations omitted). The three reports

discussed in more detail below speak precisely to this issue.

              B. THREE COMMITTEES OF EXPERTS FROM THE
                 SCIENTIFIC COMMUNITY CONDUCTED A
                 COMPREHENSIVE REVIEW OF THE EMPIRICAL DATA
                 AND CONCLUDED THAT FIREARMS IDENTICATION IS
                 NOT SCIENTIFICALLY VALID.

       In the past thirteen years, three reports issued by three separate committees of

nationally recognized experts, two from the NRC7 and one from the PCAST, have

concluded that firearms identification evidence lacks scientific validity. Their conclusions

were uniform: fundamental assumptions underlying firearms examination have not been

proved; the theory of firearms identification is not a scientific theory; the method is

subjective; and there is insufficient empirical evidence establishing validity and

estimating reliability of firearms examination. See PCAST Report at 104, 111–13; NRC

Forensics Report at 154; Ballistics Imaging Report at 3.

       Each committee either included or consulted with independent scientists,

statisticians, medical examiners, judges, forensic practitioners, lawyers, and professors

with expertise in scientific issues. See PCAST Report at v–ix; NRC Forensics Report at




7
 Multiple courts have treated the reports of NRC committees as authoritative works for purposes
of evaluating the validity of a scientific field. See United States v. Porter, 618 A.2d 629, 642
n.24, 643 n.26 (D.C. 1992). See also Hayes v. State, 660 So.2d 257, 264 (Fla. 1995);
Commonwealth v. Gaynor, 820 N.E.2d 233, 265 (Mass. 2005); Commonwealth v. Blasioli, 713
A.2d 1117, 1119 n.3 (Pa. 1998); State v. Tester, 968 A.2d 895, 906 (Vt. 2009).
                                              15
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 16 of 48




v–xiii; Ballistics Imaging Report at v–vii, xi–xvi, 312–322. Each committee also heard

testimony from forensic scientists, reviewed nearly every available journal article and

study involving firearms examination, and read every article or study submitted by

members of the forensic community. See PCAST Report at 2, 155–160; NRC Forensics

Report at xx, 2–3; Ballistics Imaging Report at xiii–xvi. See also President’s Council of

Advisors on Science and Technology, AN ADDENDUM TO THE PCAST REPORT ON

FORENSIC SCIENCE IN THE CRIMINAL COURTS 2 (2017) [hereinafter PCAST Addendum;

see Appendix for website]. The committees were chosen for their special competence and

with regard for appropriate balance. See, e.g., NRC Forensics Report at xx, 2; Ballistics

Imaging Report at “Notice” on Copywrite Page. Each committee had members with

expertise in core sciences—physics, chemistry, biology, materials science, engineering,

biostatistics, statistics, and medicine. See, e.g., PCAST Report at v–ix; NRC Forensics

Report at xx, 2. With trained scientists on each committee, the committees were uniquely

qualified to both define the steps necessary to move a hypothesis or observation into a

valid, reliable scientific principle or methodology, and to determine whether each

forensic discipline reviewed performed these steps.

      Importantly, the committees authoring the reports included scientists versed in

scientific methodology, rather than firearms examiners whose financial and professional

stake is apparent. These multidisciplinary groups of nationally renowned scientists and

professionals are the relevant community to determine whether the requisite research and

data demonstrate the scientific validity and reliability of a technique or method discipline.

To evaluate the admissibility of firearms identification, this Court must consider the

                                             16
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 17 of 48




opinions of the broader scientific community, which are collected and reflected in the

three reports discussed below.

                     1. The 2008 NRC Ballistics Imaging Report

      In 2008, a committee of materials scientists, statisticians, and other experts,

assembled by the NRC and acting at the request of the Department of Justice, issued a

report on firearm pattern-matching analysis. The Department of Justice charged the NRC

committee with assessing the feasibility and utility of establishing a “national reference

ballistic image database . . . that would house images from firings of all newly

manufactured or imported firearms.” Ballistics Imaging Report at 1. But the committee

recognized that, in order to answer the questions about the feasibility of such a database,

it must first determine “whether firearms-related toolmarks are unique: that is, whether a

particular set of toolmarks can be shown to have come from one weapon to the exclusion

of all others.” Id. at 3. Over the course of its foundational literature review, the committee

determined that “[t]he validity of the fundamental assumptions of uniqueness and

reproducibility of firearms-related toolmarks has not yet been fully demonstrated.”

Ballistics Imaging Report at 3, 81. “A significant amount of research,” the committee

concluded, “would be needed to scientifically determine the degree to which firearms

related toolmarks are unique or even to quantitatively characterize the probability of

uniqueness.” Id. at 3.

                     2. The 2009 NRC Forensics Report

      One year after the NRC issued the Ballistics Imaging Report, another committee of

experts selected by the NAS issued a scathing report on pattern-matching disciplines, and

                                             17
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 18 of 48




the authors did not spare firearms identification from their critique. As recommended by

Congress, a committee including “members of the forensic science community, members

of the legal community, and a diverse group of scientists” authored the report. NRC

Forensics Report at 2. The committee’s findings, including those specific to firearms

identification, were informed by its extensive review of scientific literature. The

committee also consulted with numerous outside scientists and experts, including—among

others—Peter Striupaitis, former president of the Association of Firearm and Toolmark

Examiners (AFTE). NRC Forensics Report at xii, 2, 307. Following its review, the

committee concluded that insufficient evidence existed demonstrating that firearms

examiners can validly and reliably conclude that a piece of ammunition was fired from a

particular firearm. See id. at 7, 154–55.

       The NRC Forensics Report explained that for a forensic discipline to qualify as a

generally accepted science, it must meet two basic requirements: (1) its underlying theory

and methodology must be tested and validated through repeated, controlled studies

measuring error rates and associated confidence intervals; and (2) it must employ specific

protocols for the interpretation of the evidence to minimize human error and bias. NRC

Forensics Report at 112–124. “[T]he law’s admission of and reliance upon forensic

evidence in criminal trials” depends on “the extent to which a forensic science discipline

is founded on a reliable scientific methodology, leading to accurate analyses of evidence

and proper reports of findings,” and “the extent to which practitioners in those forensic

science disciplines that rely on human interpretation adopt procedures and performance

standards that guard against bias and error.” Id. at 111. The NRC Forensic Report noted

                                             18
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 19 of 48




that the AFTE documents, which purportedly provide examiners with the “best guidance

available for the field of toolmark identification,” “[do] not even consider, let alone

address, questions regarding variability, reliability, repeatability, or the number of

correlations needed to achieve a given degree of confidence.” NRC Forensics Report at

155. Toolmark and firearms analysis “lack[s] . . . a precisely defined process,” and while

AFTE has adopted a so-called “theory of identification,” it “does not provide a specific

protocol.” Id. The field has no specific, empirical data for an examiner to adhere to when

deciding that toolmarks have “‘sufficient agreement’” to conclude a common source.

Instead, it defines “sufficient agreement” as “‘when it exceeds the best agreement

demonstrated between tool marks known to have been produced by different tools and is

consistent with the agreement demonstrated by tool marks known to have been produced

by the same tool.’” Id. The meaning of “‘sufficient agreement’” does not depend on data,

but on the examiner’s “own experience.” Id.

       For testing and validation, the NRC Forensic Report concluded that “[s]ufficient

studies have not been done to understand the reliability and repeatability of the methods,”

and no repeated, controlled studies exist from which to devise a “statistical foundation for

estimation of error rates.” NRC Forensics Report at 154. The NRC Forensic Report’s

authors agreed with those who wrote the Ballistic Imaging Report, concluding that while

class characteristics can help narrow the field of possible firearms, “not enough is known

about the variability between individual tools and guns” for conclusions of

individualization. Id. The NRC Forensic Report found that the field of toolmarks and

firearms identification had not tested and validated its methodology. In addition, it found

                                             19
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 20 of 48




that the field did not employ specific and objective protocols. Finally, the NRC Forensic

Report strongly criticized the field’s use of an entirely subjective methodology and its

failure to require procedures minimizing human error and bias.

                     3. The 2016 PCAST Report

      In 2016, the President’s Council of Advisors on Science and Technology issued a

report to the President, the PCAST Report. The authors were an advisory group of the

nation’s leading scientists and engineers and included the President of the Broad Institute

(the Broad Institute is a partner of Harvard University and the Massachusetts Institute of

Technology), as well as experts in biology, physics, electrical engineering, computer

science, and nanotechnology. PCAST Report at vii.

       Specifically, in 2015 President Barack Obama requested the PCAST group to

determine whether there were “additional steps on the scientific side,” in addition to those

already taken in response to the “highly critical” 2009 NRC Forensics Report, “to help

ensure the validity of forensic evidence used in the Nation’s legal system.” PCAST

Report at x. In contrast to the NRC Forensics Report, which touched on twelve separate

disciplines, PCAST examined just six forensic-feature comparison disciplines: firearms

analysis; DNA analysis of single-source samples, simple-mixture samples, and complex-

mixture samples; bitemark analysis; latent-fingerprint analysis; footwear analysis; and

hair analysis. See id. at xii. The group’s goal was to determine whether those disciplines

were scientifically valid and whether they had a methodology that could be reliably

applied, which, of course, are the foundational requirements for admissibility of scientific

evidence under Rule 702. See id. at x.

                                            20
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 21 of 48




       The group evaluated “a set of over 2,000 papers” and studies from “various

sources,” including papers submitted in response to PCAST’s “request for information

from the forensic-science stakeholder community.” PCAST Report at 2. It consulted with

forensic scientists, including those at the Federal Bureau of Investigation and the National

Institute of Standards and Technology. See id. Much like in the NRC Forensics Report,

PCAST asked whether each forensic discipline meets two key requirements for scientific

validity. Specifically, PCAST investigated “foundational validity”—whether the method

can, in principle, be reliably applied —and “validity as applied”—whether the method

has been reliably applied in practice. PCAST Report at 56.

       To be “foundationally valid,” a field must utilize a method that has been subject to

“empirical testing by multiple groups, under conditions appropriate to its intended use.”

PCAST Report at 5. PCAST acknowledged that it is possible for a field to be

scientifically valid even if it does not employ an objective method like simple DNA

analysis. But the field must still show through studies that the method is “repeatable and

reproducible.” Id. at 47. A method is “repeatable” if, with a known probability, an

examiner can reach the same result when examining samples from the same sources. Id.

A method is “reproducible” if, with known probability, different examiners can obtain the

same result when evaluating the same samples. Id.

       Put differently, a method is foundationally valid if studies show it has a

“reproducible and consistent procedure for: (1) identifying features within evidence

samples; (2) comparing the features in two samples; and (3) determining, based on the

similarity between the features in two samples, whether the samples should be declared to

                                             21
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 22 of 48




be a proposed identification (‘matching rule’).” PCAST Report at 48. The studies must

also provide “valid estimates of the method’s accuracy,” demonstrating how often an

examiner is likely to draw the wrong conclusions even when applying the method

correctly.8 Id. “Without appropriate estimates of [the method’s] accuracy, an examiner’s

statement that two samples are similar—or even indistinguishable—is scientifically

meaningless: it has no probative value, and considerable potential for prejudicial impact.”

Id. at 6; see id. at 48 (“Without an appropriate estimate of its accuracy, a metrological9

method is useless—because one has no idea how to interpret its results.”).10 In other

words, in order to be foundationally valid, the field has to “show its work” through black

box studies11 documenting that examiners are able to do what they say they can do, and

how often.

       The second requirement for scientific acceptance, “validity as applied,” requires

that the method or technique be “reliably applied in practice.” PCAST Report at 4–5. An




8
   This is a determination of the method’s accuracy. It is not an estimation of an individual’s
accuracy or error rate. For foundational validity, the concern is with estimating the method’s
error rate empirically by testing many examiners’ applying the method as specified.
9
  Metrology is the science of measurement and its application. PCAST Report at 23. All forensic
pattern matching disciplines, including firearms analysis, fall under this umbrella.
10
   For objective methods—such as the interpretation of single source DNA evidence—the field
can show foundational validity by studying and “measuring the accuracy, reproducibility, and
consistency of each of its individual steps” in interpretation. PCAST Report at 5. For subjective
feature-comparison methods such as toolmarks or fingerprint analysis, which to date rely only on
an examiner’s eyeball comparison of features on known and unknown samples, the method must
be evaluated “as if it were a ‘black box’ in the examiner’s head,” with many studies involving
numerous examiners “render[ing] decisions about many independent tests” with corresponding
error rates determined. Id. at 5–6.
11
    A black-box study is an empirical study used to estimate a subjective method’s error rate.
Black-box studies have significant numbers of examiners analyze samples and render opinions
about the origin or similarity of samples. See PCAST Report at 48.
                                               22
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 23 of 48




examiner must be capable of reliably applying the method, and he or she must have

reliably applied the method. To ensure that the examiner is capable of applying the

technique, the examiner must conduct proficiency tests that are designed to evaluate how

often the examiner reaches the correct answer in circumstances modeling the procedures

actually used in case work.12 See id. at 56. To show that the examiner has actually

applied the method reliably in each case, the examiner must make available “for scientific

review by others” all procedures used, “the results obtained,” and any “laboratory notes”

taken. Id.

       PCAST found that the field of firearms identification failed the test for

foundational validity. The PCAST Report, like the NRC Forensics Report and the

Ballistics Imaging Report before it, criticized the field of firearms identification’s so-

called “theory of identification,” a “theory” based on assumptions rather than scientific

data on the frequency of toolmark characteristics or an “empirical demonstration of

accuracy.” PCAST Report at 59. A “scientific theory,” PCAST explained, is a

“comprehensive explanation of some aspect of nature that is supported by a vast body of

evidence.” Id. at 60 (emphasis added). The “theory” promoted in the toolmark field is not

a scientific theory, but rather “a claim that examiners applying a subjective approach can

accurately individualize the origin of a toolmark,” a claim without any empirical

demonstration of accuracy. Id. at 60; see id. at 106–112.



12
  Proficiency tests are designed to determine the ability on an individual examiner and not to
determine the method’s error rate. Proficiency tests cannot be generalized to establish the
method’s error rate; that requires black-box studies.
                                               23
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 24 of 48




       The PCAST Report stressed that the field must prove scientific validity through

rigorous empirical studies, and not through unsupported claims that an examiner can rely

on his or her training or experience. “[N]either experience, nor judgment, nor good

professional practices . . . can substitute for actual evidence of foundational validity and

reliability.” Id. at 6. Similarly, “[t]he frequency with which a particular pattern or set of

features will be observed in different samples, which is an essential element in drawing

conclusions, is not a matter of ‘judgment.’ It is an empirical matter for which only

empirical evidence is relevant.” Id. Neither can “an expert’s expression of confidence

based on personal professional experience or expressions of consensus among

practitioners about the accuracy of their field . . . substitute for error rates estimated from

relevant studies.” Id. at 55.

       Not surprisingly, because the method relies solely on training and experience and

not data driven standards, the “method is circular.” PCAST Report at 60. That is, the

method “declares that an examiner may state that two toolmarks have a ‘common origin’

when their features are in ‘sufficient agreement,’” but it “defines ‘sufficient agreement’

as occurring when the examiner considers it a ‘practical impossibility’ that the toolmarks

have different origins.” Id. PCAST raised this concern with the FBI Laboratory, and the

lab responded that “‘[p]ractical impossibility’ is the certitude that exists when there is

sufficient agreement in the quality and quantity of individual characteristics. . . .” Id. at

60. PCAST rejected this response, explaining that the “practical impossibility” language




                                              24
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 25 of 48




did “not resolve the circularity.” Id.13

       The PCAST Report was unequivocal: experience, judgment, and years of use in

court cannot establish scientific validity and a degree of reliability. “The only way to

establish the scientific validity and degree of reliability of a subjective forensic feature

comparison method—that is, one involving significant human judgment—is to test it

empirically by seeing how often examiners actually get the right answer.” PCAST

Addendum at 1. Stated otherwise:

       If practitioners of a subjective forensic feature comparison method claim
       that, through a procedure involving substantial human judgment, they can
       determine with reasonable accuracy whether a particular type of evidence
       came from a particular source (e.g., a specific type of pistol or a specific
       pistol), the claim cannot be considered scientifically valid and reliable
       until one has tested it by (i) providing an adequate number of examiners
       with an adequate number of test problems that resemble those found in
       forensic practice and (ii) determining whether they get the right answer
       with acceptable frequency for the intended application.

Id. at 1–2. At bottom, scientists must conduct “appropriately designed, black box

studies.” PCAST Report at 112.

      In contrast to firearms, PCAST deemed latent print examination as a foundationally

valid methodology. PCAST Report at 101. PCAST’s criticism of firearms examination

therefore cannot be dismissed as setting unreasonably rigorous standards for scientifically

sound studies. Given latent print and firearms analyses are both subjective pattern

matching methodologies that purport to narrow the pool of potential sources to a single


13
  See also Peter J. Blau & William A. Tobin, Hypothesis Testing of the Critical Underlying
Premise of Discernible Uniqueness in Firearms-Toolmarks Forensic Practice, 53 Jurimetrics J.
121 (2013) (launching similar critiques).


                                              25
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 26 of 48




source, the limitations that have been described for the latent print discipline are

informative here. There is no question that the fingerprinting discipline has made greater

efforts to establish the reliability and accuracy of its methodology than has the firearms

discipline.14 Still, scientists—including forensic scientists—find that the state of the

science is not such that a latent print examiner should be permitted to “identify” a

particular person as the source of a latent print.

       The American Association for the Advancement of Science (AAAS)15 weighed in

on this issue in the latent print context in 2017, with a report on its multi-year gap

analysis of the scientific literature. The report, titled Forensic Science Assessments: A

Quality and Gap Analysis of Latent Fingerprint Analysis (“AAAS Report”), was

authored by a working group comprised of a forensic scientist, a statistician, a biometric

engineer, and a psychologist who focuses on cognitive bias issues.16 In no uncertain

terms, this report states that there is “no scientific basis for estimating the number of

people who could not be excluded [as the source of a latent print] and, consequently, no




14
   See PCAST Report at 87-88 (“In response to the 2009 NRC report, the latent print analysis
field has made progress in recognizing the need to perform empirical studies to assess
foundational validity and measure reliability. Much credit goes to the FBI Laboratory, which has
led the way in performing both black-box studies, designed to measure reliability, and “white-
box studies,” designed to understand the factors that affect examiners’ decisions.”).
15
   AAAS is the world’s largest multidisciplinary scientific society and publisher of the well-
respected journal Science. “The formation of AAAS in 1848 marked the emergence of a national
scientific community in the United States. AAAS was the first permanent organization formed to
promote the development of science and engineering at the national level and to represent the
interests of all its disciplines.” HISTORY OF AAAS, available at
https://www.aaas.org/about/mission-and-history (last visited Jan. 8, 2021).
16
   Available at https://www.aaas.org/report/latent-fingerprint-examination (last visited Jan. 8,
2021).
                                               26
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 27 of 48




scientific basis for determining when the pool of possible sources is limited to a single

person.” AAAS Report at 9.

       The AAAS report specifically takes on the language used by the examiner in this

case, which parallels SWGFAST language.17 It finds that “this approach fails to deal

forthrightly with the uncertainty that currently exists about the rarity of any given friction

ridge impression” given “there is no scientific basis for determining how many people

would not be excluded [as the source of a latent print] and no way to determine when the

pool of possible sources is limited to a single person.” AAAS Report at 61. In fact,

because of this uncertainty, “a latent print examiner has no more basis for concluding that

the pool of possible sources is probably limited to a single person than for concluding

that it is certainly limited to a single person.” Id. (emphasis in original).

       The AAAS Report also specifically addresses an alternate Department of Justice

proposal that latent print examiners testify that they “would not expect to see that same

arrangement of features repeated in another source,” language that is much more

restrained than the language the examiner used in this case. Id. As the authors explain,

this approach permits examiners “to make an assertion that is deemed scientifically


17
  SWGFAST (Scientific Working Group on Friction Ridge Analysis, Study and Technology) is
a working group of latent print examiners put together by the FBI. Their definition of
“identification,” adopted in 2013, is:
        the decision by an examiner that there are sufficient features in agreement to
        conclude that two areas of friction ridge impressions originated from the same
        source. Individualization of an impression to one source is the decision that the
        likelihood the impression was made by another (different) source is so remote that
        it is considered as a practical impossibility.
AAAS Report at 61, quoting SWGFAST Doc. #10.


                                               27
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 28 of 48




unsupportable and improper so long as they hedge by saying that they ‘expect’ that the

assertion is true rather than saying outright that it is true.” Id. at 62. Moreover, this

expectation is informed by “speculation and guesswork, rather than empirical evidence.”

Id.. Because “there is no scientific evidence—none whatsoever—that latent print

examiners have the ability to estimate with the required level of precision the frequency

of the feature sets observable in latents in the population[, . . .] there is no reason to

believe that conclusions resting on their ability to make such precise judgments will be

reliable or valid.” Id. at 63.

       “Validation of a method that purports to limit the pool of potential sources to a

single firearm would require clearly defined and documented matching criteria, and

studies showing that these matching criteria reliably produce an identification to a

particular firearm and no others.” Id. at 3; see K. Kafadar, Statistical Issues in Assessing

Forensic Evidence, Int’l Stat. Rev. 83(1) (2015) (same). Neither the latent print discipline

nor the firearms discipline have conducted these kinds of studies.18

       In contrast to the efforts made in fingerprint comparisons, however, there exists

only one empirical study attempting to replicate the circumstances of actual case work of

firearms examination. PCAST Report at 112. That lone study—the Ames Laboratory

Study—hardly establishes that firearms examiners can reliably and repeatedly reach




18
   The OSAC Research Needs document is available online at
https://www.nist.gov/topics/organization-scientific-area-committees-forensic-science/osac-
research-and-development-needs (last visited Jan. 8, 2021).
                                               28
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 29 of 48




accurate conclusions.19 In that study, 218 analysts received fifteen separate comparison

problems, “each consisting of one questioned sample and three test fires from the same

known gun. . . .” Id. at 110.20 Those test fires may or may not have been the source of the

spent ammunition. “Unbeknownst to the examiners,” each received five same-source and

ten different-source comparisons. Id. Of the 2,178 different-source comparisons, analysts

found 1,421 eliminations, 735 inconclusives, and 22 false positives. Id.

       These results translate to a false positive rate of 1.5%, with a 95% confidence

bound placing the error rate as high as 2.2%.21 PCAST Report at 110. That false positive

rate correlates to an estimated error rate between one in forty-six cases and one in sixty-

six cases—a far cry from the “near-perfect accuracy” often claimed by examiners. Id. at

105, 110. Equally problematic, the examiners had a 33.7% inconclusive rate. Id. As such,


19
   This is the only study performed by researchers not associated with a crime lab. Rather, Ames
Laboratory is a Department of Energy national laboratory affiliated with Iowa State University.
PCAST Report 109–110.
20
   Forensic practitioners themselves raise the criticism that this study did not involve
consecutively manufactured firearms. PCAST Report at 331. Given that it is generally
considered more difficult to distinguish consecutively manufactured firearms (e.g., because they
are more likely to possess subclass marks that can be mistaken for “individual” marks), this
suggests that the true error rate could be significantly higher than this single estimate.
21
   These error rates are appropriately based on conclusive examinations (i.e., inconclusive results
are not part of the total). “[F]rom a scientific standpoint, [false positive error rate based on
conclusive examinations] should be used for reporting FPR to a jury. This is appropriate because
evidence used against a defendant will typically be based on conclusive, rather than inconclusive,
examinations.” PCAST Report at 153. For example, for a method that produces 990 inconclusive
results and ten false positives in 1,000 examinations, it would be misleading to report that false
positive rate as 1% (10/1000 examinations). “Rather, one should report that 100% of the
conclusive results were false positives.” Id. Further, as false positive rates can only be estimated,
“it is necessary and appropriate to quote confidence bounds within which [the false positive rate
is] highly likely to lie. Because one should be primarily concerned about . . . underestimating
FPR, it is appropriate to use a one-sided confidence bound. Upper 95 percent one-sided
confidence bounds should thus be used for assessing error rates [and] [t]he use of lower values
may rightly be viewed with suspicion as an attempt at obfuscation.” PCAST Report at 152–53.


                                                 29
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 30 of 48




the “science” is not developed to a point that would allow examiners to reliably inculpate

or exculpate.

       Unsurprisingly, PCAST concluded that firearms identification did not meet the

criteria for foundational validity based on this sole study. “[T]here is only a single study

that was appropriately designed to measure validity and estimate reliability.” Id. at 111.

In addition, the Ames Study, although available on the web, had “not yet been

subjected to peer review and publication.” Id. “The scientific criteria for foundational

validity,” PCAST concluded, require “appropriately designed studies by more than one

group to ensure reproducibility.” Id. “Because there has been only a single appropriately

designed study, the current evidence falls short of the scientific criteria for foundational

validity.” Id.

       The core agreement across these three independent scientific reports—the 2008

NRC Ballistics Imaging Report, the 2009 NRC Forensics Report, and the 2016 PCAST

Report—is that the firearms toolmarks comparison discipline lacks foundation validity.

                 C. THIS COURT SHOULD EXCLUDE FIREARMS
                    IDENTIFICATION EVIDENCE AS SCIENTIFICALLY
                    INVALID.
       The conclusions of the three reports provide powerful evidence that such evidence

is properly excluded under Rule 702: the field of firearms identification lacks the

scientific validity that is the predicate for evidentiary admissibility. Indeed, the

conclusions of these reports are uniform: There is no scientific theory or technique that is

generally accepted by the relevant scientific community, and there is no evidence that

examiners regularly reach accurate conclusions. See generally Daubert, 509 U.S. at 593–

                                               30
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 31 of 48




95. This Court should take note of these consistent findings and exclude Analyst Mills’

proffered testimony.

       Each of the three reports discussed above found no empirical research proving the

“theory of identification.” Instead, this so-called “theory” is nothing more than a series of

unproven assumptions embraced by firearms examiners. First, the field of toolmarks and

firearms examination assumes that every firearm has unique characteristics resulting from

both the manufacturing process and wear and tear, which consistently produce unique

marks on bullets and shell casings. Second, the field assumes that examiners, based on

experience and judgment, can identify and distinguish these “unique” accidental marks

from subclass marks, which are also accidentally left during the manufacturing process

but are not unique. Third and finally, the field assumes that examiners can accurately

determine when two sets of “unique” marks are in “sufficient agreement” to declare a

“match.” There is no standard for what constitutes “sufficient agreement,” and there is no

empirical data supporting any particular threshold number of marks that must align.

Rather, each examiner refers to his or her personal recollection of the amount of

agreement he or she has observed in close non-matches encountered throughout her career;

in other words, “sufficient agreement” is wholly subjective.

       Assumptions and anecdotal observations do not constitute a valid scientific

theory tested through independent empirical research. To the contrary, a valid “scientific

theory” is a “comprehensive explanation of some aspect of nature that is supported by a

vast body of evidence.” PCAST Report at 60; see NRC Forensics Report at 154–55

(reaching same conclusion); Ballistics Imaging Report at 1, 3 (same).

                                             31
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 32 of 48




       These reports also conclude that the field of firearms identification has not

proved it has a reliable or valid scientific technique for reaching conclusions about

“individualization.” As all three reports recognized, to be an actual scientific method,

there must be empirical testing to prove that examiners can reliably and repeatedly reach

accurate conclusions. The field of firearms identification has not engaged in such

testing, and firearms analysis currently “falls short of the scientific criteria for

foundational validity.” PCAST Report at 111.

       The field has insufficient empirical data showing that examiners accurately do

what Analyst Mills’ apparently claims to have done in this case—reliably match pieces

of ballistic evidence as having been fired from a specific firearm. Nor does the field

have any repeatable and consistent procedures for examiners to follow when identifying

features within evidence samples, comparing those samples, and then measuring the

significances of similarities and differences. Rather, the field allows each examiner to

draw his or her own subjective conclusions about what qualifies as “sufficient

agreement” between test-fired samples and found ammunition, or between sets of found

ammunition. Id. at 111–12; see NRC Forensics Report at 155 (concluding that field of

toolmarks relies on the “subjective findings of examiners rather than on the rigorous

quantification and analysis of the sources of variability.”); id. at 153–54 (noting that

“the decision of the toolmark examiner [to declare a match] remains a subjective

decision based on unarticulated standards and no statistical foundation for estimation of

error rates”).

       Equally problematic, the field lacks the rigorous proficiency testing and controls

                                               32
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 33 of 48




for minimizing human error and bias that ensure scientific validity as applied. Whereas

“[s]cience takes great pains to avoid biases by using strict protocols to minimize their

efforts,” NRC Forensics Report at 122, the field of firearms identification has not taken

any steps in that regard. Id. at 8 n.8 (“Unfortunately, . . . there is no good evidence to

indicate that the forensic science community has made sufficient effort to address the

bias issue; thus, it is impossible for the committee to fully assess the magnitude of the

problem.”). To the contrary, firearms examiners are often given contextual information

about the case and evidence before performing examinations. See id. at 123. And the

field lacks the rigorous proficiency testing showing that specific examiners are capable

of conducting accurate evaluations in each case. See PCAST Report at 111–12.

       As these reports also make clear, the field lacks sufficient peer review. See

generally Daubert, 509 U.S. at 593–95 (discussing importance of presence (or absence)

of peer-reviewed studies demonstrating field’s validity). Only one study, the Ames Study,

has replicated case-work situations to test the reliability of case work. This does not

establish scientific validity. See PCAST Report at 111.

      And finally, the field lacks a known error rate, as only one appropriately designed

study— the Ames Study—has attempted to measure it. PCAST Report at 108–110; see

generally Daubert, 509 U.S. at 593–95 (emphasizing importance of known error rate in

assessing field’s reliability). The Ames Study suggests that the field has grossly

underestimated its rate of false-positives. See PCAST Report at 11, 111. Without a

known error rate, “an examiner’s statement that two samples are similar—or even

indistinguishable—is scientifically meaningless: it has no probative value, and

                                              33
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 34 of 48




considerable potential for prejudicial impact.” Id. at 6.

       Therefore, even if the government were to respond with a common assurance that

it will not elicit identifications of a cartridge case or a bullet to a firearm to the exclusion

of all other firearms, this provides nothing more than a false sense of security. As Judge

Easterly points out in her concurrence in Williams v. United States, 130 A.3d 343 (D.C.

2016), an identification implicitly communicates the same (mis)information to the jury.22

       The government cannot show that the field of firearms examination has

established—through empirical research, rather than unsupported assertions—that its

underlying theory is true, that toolmarks are unique, that an examiner can follow a proven

methodology to declare a match, and that its examiners produce accurate results when

applying that methodology. In light of this, the Court should exclude Analyst Mills’

proposed testimony.

               D. THE COURT SHOULD EXCLUDE ANALYST MILLS’
                  TESTIMONY BECAUSE THERE IS NO WAY TO DISCERN
                  WHETHER HIS RESULTS ARE RELIABLE.
       Even if the general methodology of firearm toolmark comparison survives the

critiques leveled at it by three separate groups of independent scientists, this Court must

query “whether those principles and methods have been properly applied to the facts of

the case.” See Fed. R. Evid 702 advisory committee note; Fed. R. Evid. 702(d). The




22
  “If purportedly unique patterns on bullets are declared a match, that declaration likewise
negates the possibility that more than one gun could have fired the bullets—it is a statement
of unqualified certainty that the bullets were fired from a specific gun to the exclusion of all
others.” Williams, 130 A.3d at 351 (Easterly, J., concurring).


                                                 34
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 35 of 48




AFTE theory of identification supplies the barest conceptual framework for firearm

toolmark comparison, and it is essential that firearms examiners and the laboratories at

which they practice flesh out this “theory” to produce reliable results in practice. This is

particularly true where, as here, an examiner concludes that a particular firearm is the

source of marks on the recovered ammunition, and in so doing determines that

“agreement of individual characteristics is of a quantity and quality that the likelihood

another tool could have made the mark is so remote as to be considered a practical

impossibility.” AFTE THEORY OF IDENTIFICATION, available at https://afte.org/about-

us/what-is-afte/afte-theory-of-identification (last visited Jan. 8, 2021).

       This is an extremely heavy load to bear, and pursuant to Rule 702(d), this Court

should expect to see thorough documentation supporting and bearing on the reliability of

each analytical step required to reach such a conclusion. Cf. United States v. Davis, No.

4:18-cr-00011, 2019 WL 4306971, *8 (W.D. Va. 2019) (ordering the government to

produce pursuant to Fed. R. Evid. 702 and Fed. R. Crim. P. 16 (a)(1)(G) a “sufficient

narrative to provide the bases and reasons for the opinions reached by them as to the

presence of similar or consistent toolmarks”). “[A]ny step that renders the analysis

unreliable . . . renders the expert testimony inadmissible. This is true whether the step

completely changes a reliable methodology or merely misapplies that methodology.” Fed.

R. Evid 702 advisory committee note (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d

717, 745 (3d Cir. 1994)). As-applied validity in the firearms context requires evidence

that (1) the examiner, an inextricable part of any subjective pattern matching discipline, is

capable of reliable analysis on sufficiently challenging samples to ensure proficiency; (2)

                                              35
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 36 of 48




the protocols that the examiner applies and the documentation produced are sufficient to

ensure reliable and repeatable analysis;23 and (3) those protocols were in fact followed.

The government is unable to make such a showing in this case.

                        1. Proficiency Testing is Insufficiently Rigorous to Ensure
                           Reliability.

        Because firearms examination “depends on subjective judgment, it is scientifically

unjustified to conclude that a particular examiner is capable of reliably applying the

method unless the examiner has undergone regular and rigorous proficiency testing.”

PCAST Report at 101 (referring to latent print analysis); see id. at 113 (“validity as

applied [in firearms analysis] would . . . require that the expert has undergone rigorous

proficiency testing on a large number of test problems to evaluate his or her capability

and performance”). However, a representative of Collaborative Testing Services (CTS), a

proficiency test provider serving the forensic firearms community, has publicly disclosed

that a driving force in its test design is its customers’ preference for easy tests.24 Firearms

examiners themselves concede that CTS proficiency tests are “insufficiently challenging

to be of use in demonstrating competence in comparison microscopy skills.” P. Pauw-


23
   “If a laboratory consistently fails to use certain quality controls so that its results are rendered
unreliable, attempting to ascertain whether the lack of quality controls constitutes a failure of
methodology or a failure of application of methodology may be an exercise in metaphysics.” In
re Paoli R.R. Yard PCB Litig., 35 F.3d at 745.
24
   C. Czyryca, A PROFICIENCY TEST PROVIDER’S PERSPECTIVE, COLLABORATIVE TESTING
SERVICES, INC., presented at August 2015 meeting of the National Commission on Forensic
Science, at slide 12, available at
https://www.justice.gov/archives/ncfs/page/file/761061/download (last visited Jan. 8, 2021)
(discussing challenges to proficiency test providers, including “samples without a consensus
[i.e., where everyone taking the test does not get the same result] are viewed as poor quality,
even if reproduction is true to original” and noting that “[e]asy tests are favored by the
community”).
                                                   36
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 37 of 48




Vugts, et al, FAID2009: Proficiency Test and Workshop, AFTE J. 45(2): 115–127, 117

(2013). Upon information and belief, virtually every proficiency test taken by the

examiner involved in this case over the course of his career was issued by CTS. Thus,

there is no way to assess his reliability with samples representative of casework.

       The chasm between these easy proficiency tests and proficiency tests that include

“realistic and challenging comparisons” is illustrated by the findings of a large-scale

proficiency test (“FAID2009”) issued in response to the recognized need for more

rigorous testing.25 Pauw-Vugts, et al, supra, at 117–18. FAID2009 involved ten test sets

of fired ammunition produced using firearms that were recovered during casework in the

United States, Norway, and the Netherlands. Id. at 118. The results from this proficiency

test “show a disturbingly high amount of false identifications and exclusions.” Id. at 124.

The high error rate with rigorous proficiency testing underscores the negligible value of

much easier proficiency tests like those provided by CTS in establishing competency

under casework-type conditions.26



25
   FAID2009 is the second in a series of collaborative proficiency tests; the first test is known as
FAID2005. Pauw-Vugts et al., supra, at 117. In FAID2005, as with FAID2009, “[t]he biggest
cause of errors . . . was found to be the failure to recognize sub-class breechface marks.” Id.
26
   The results of the FAID2009 test also support PCAST’s finding that the consecutively
manufactured firearm studies, in which the firearms community puts so much stock in
establishing the validity of their discipline, suffer from faulty design that makes them
unrealistically easy and their error rates irrelevant to caseworking scenarios. PCAST Report at
107–08. Among other things, participants in those studies were aware that they were a part of a
consecutive firearm study, and thus were primed to be on the lookout for subclass marks that
might otherwise be mistaken for individual marks. With the FAID2009 test, participants were
not aware that such close non-matches were part of the test set (neither would an examiner have
such knowledge in a casework scenario), and a quarter of them overvalued similarities and
dismissed differences observed between casings fired from different guns. Pauw-Vugts et al,
supra, at 126
                                                 37
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 38 of 48




                     2. Without further discovery of the litigation packets, it is
                        impossible to determine (i) whether any protocols that the
                        examiner applied and the documentation produced are
                        sufficient to ensure reliable and repeatable analyses and (ii)
                        whether those protocols were in fact followed.

       Where, as here, a case involves technical and scientific evidence, detailed expert

disclosure of litigation packets is essential to a defendant’s right to bring a Daubert

challenge and to the right to cross-examine a government toolmark expert at any Daubert

hearing or trial. See United States v. Jackson, 51 F.3d 646, 651 (7th Cir. 1995) (“[C]ases

involving technical or scientific evidence [] may require greater disclosure, including

written and oral reports, tests, investigations, and any other information that may be

recognized as a legitimate basis for an opinion under Fed. R. Evid. 703.”). Counsel

cannot adequately cross-examine the prosecution’s firearm expert or prepare a complete

Daubert challenge without understanding the scientific bases, if any, underlying the

conclusory firearm examination report provided in this case. See, e.g., United States v.

Caputo, 382 F. Supp. 2d 1045 (N.D. Ill. 2005) (“It is exceedingly difficult to cross-

examine a scientific expert witness about the results of a scientific test without an

opportunity to first review the test giving rise to the results.”); United States v. Robinson,

44 F. Supp. 2d 1345, 1346 (N.D. Ga. 1997) (in a fingerprint case, Rule 16(a)(1)(G)

required disclosure of all the points of identification on which the government’s expert

would rely as a basis for her opinion that the defendant’s prints appeared on evidence;

“[i]f a defendant does not have the bases for the government’s opinion, there is no way

the defendant’s counsel can effectively cross-examine the expert. It is this issue, which



                                              38
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 39 of 48




goes to the fairness of the trial, that the court must always keep in mind in dealing with

discovery issues in a criminal case.”).

      Thus, as Robinson holds, merely providing a conclusory report, or even providing

photographic comparison data that are merely side-by-side comparisons, does not suffice;

the specific points of identification being relied upon to make an identification must be

documented and disclosed. As Robinson also holds, the government’s failure to comply

with this obligation is alone sufficient to exclude the testimony of an expert under Rule

16. Accord United States v. Saunders, 826 F.3d 363, 369 (7th Cir. 2016) (citing

Robinson) (“We agree with the defendants that the government’s Rule 16 disclosure was

insufficient because it failed to provide the number of points of identification that were

the basis for Ambrozich’s opinion that the fingerprints were a match.”). As the Seventh

Circuit underscored in Saunders, “[w]ithout knowing the . . . points used by the

government’s expert in advance, a defendant’s ability to prepare an attack on the validity

of the identification may be hindered.” Id. at 370.

      The same logic holds true in firearm examination cases. See United States v.

Willock, 696 F. Supp. 2d 536, 570 (D. Md. 2010) (“To ensure that defense counsel can

make any challenges to the admissibility of toolmark identification evidence and that

courts may conduct hearings to resolve these challenges based on sufficient record, the

Government should be required to strictly and timely comply with its Fed.R.Crim.P. 16

obligations regarding the opinions to be offered by firearms examiners in sufficient detail

and sufficiently far in advance of motions deadlines or trials as to enable defense counsel

to evaluate the conclusions and bases, determine whether to engage experts to test them,

                                             39
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 40 of 48




and if appropriate, challenge them.”); United States. v. Monteiro, 407 F. Supp.2d 351 (D.

Mass. 2006) (ballistics expert testimony was inadmissible because examiner failed to

document the basis for his notation “positive ID” with any photograph or other

documentation and thus failed to comport with the field’s own standards for

documentation.); United States v. Green, 405 F. Supp. 2d 104, 108 (D. Mass. 2005)

(firearm examiner’s ultimate opinion excluded, in part because he “took no notes,

recorded no measurements, made no photographs, and drew no diagrams”);

Commonwealth v. Pytou Heang, 458 Mass. 827, 847 (Mass. 2011) (“[B]efore trial, the

examiner must adequately document the findings or observations that support the

examiner’s ultimate opinion, and this documentary evidence, whether in the form of

measurements, notes, sketches, or photographs, shall be provided in discovery, so that

defense counsel will have an adequate and informed basis to cross-examine the forensic

ballistics expert at trial.”).

      In this case, the conclusory report provided by the government does not reveal what

methodology the examiner used in making his comparisons, and it does not document

what points of comparison the expert is relying upon to make his identifications. This

information would typically be revealed in the litigation packets that the defense has

previously requested. In order to ensure that Mr. Bowers has a full and fair opportunity to

raise all issues in support of the present Daubert motion, this Court should order the

government to produce the litigation packets forthwith. As Judge Gertner concluded in

Green:



                                            40
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 41 of 48




       While I recognize that the Daubert-Kumho standard does not require the
       illusory perfection of a television show (CSI, this wasn’t), when liberty hangs
       in the balance—and, in the case of the defendants facing the death penalty,
       life itself—the standards should be higher than were met in this case, and
       than have been imposed across the country. The more courts admit this type
       of toolmark evidence without requiring documentation, proficiency testing,
       or evidence of reliability, the more sloppy practices will endure; we should
       require more.

Green, 405 F. Supp. 2d at 109.

              E. THE PREJUDICIAL IMPACT OF FIREARMS ANALYSIS
                 EVIDENCE SUBSTANTIALLY OUTWEIGHS ANY
                 PROBATIVE VALUE.

       As discussed above, the probative value of an “identification,” “match,” or

“association” between a spent cartridge or shell casing and a gun is entirely speculative.

But even if this Court were to determine that there might be some value in toolmark

analysis, it is plain that the prejudicial impact of such evidence substantially outweighs

any potential probative value and should be excluded on that ground. See Fed. R. Evid.

403 (“Rule 403”). Even assuming it is possible to include a particular weapon as a

potential source of a projectile, how many other weapons might also be “included” is

unknown. Thus, the jury will have no way of knowing whether one in ten guns could

have produced a particular stria on the bullet, or one in ten thousand, or one in ten

million, or one in ten quadrillion guns. The potential that they will conclude, without any

support, that it is the first (one in ten) is simply too dangerous to permit. See United

States v. St. Gerard, APO AE 09107, at 4 (U.S. Army Trial Judiciary, 5th Jud. Cir., June

7, 2010) (“[T]he probative value of [the expert’s] proffered testimony that it would be

practically impossible for a tool other than the seized AK-47 to have made the marks on

                                              41
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 42 of 48




the cartridge case would be substantially outweighed by the unfair prejudice associated

with its unreliability.”), http://clpex.com/swgfast/Resources/101126_US-v-Gerard.pdf

(last visited Jan. 8, 2021).

       This danger is especially heightened where, as here, the testimony to be offered is

alleged to be “scientific.” Courts have long recognized that such “scientific” or “expert”

evidence can carry great but unwarranted weight with jurors. See Daubert, 509 U.S. at

595 (“Expert evidence can be both powerful and quite misleading because of the

difficulty in evaluating it.”); United States v. Frazier, 387 F.3d 1244, 1263 (11th Cir.

2004) (“Simply put, expert testimony may be assigned talismanic significance in the eyes

of lay jurors, and, therefore, the . . . courts must take care to weigh the value of such

evidence against its potential to mislead or confuse.”). Scholars, too, have recognized that

jurors are, even under the best of circumstances, likely to overvalue forensic evidence.

See, e.g., Keith A. Findley, Innocents at Risk: Adversary Imbalance, Forensic Science,

and the Search for Truth, 38 Seton Hall L. Rev. 893, 948 (2008) (“[R]esearch indicates

that jurors often do not understand the fundamentals of scientific evidence, and lack the

ability to reason about statistical, probabilistic, and methodological issues effectively.”);

Mark A. Godsey & Marie Alao, She Blinded Me with Science: Wrongful Convictions and

the “Reverse CSI Effect,” 17 Tex. Wesleyan L. Rev. 481, 495 (2011) (noting that “jurors

in this country often accept state forensic testimony as if each prosecution expert witness

is the NASA scientist who first put man on the moon”); Tom R. Tyler, Viewing CSI and

the Threshold of Guilt: Managing Truth and Justice in Reality and Fiction, 115 Yale L.J.

1050, 1068 (2006) (“There is widespread evidence indicating that people already

                                              42
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 43 of 48




overestimate the probative value of scientific evidence.”); Richard H. Underwood,

Evaluating Scientific and Forensic Evidence, 24 Am. J. Trial Advoc. 149, 166 (2000)

(“Given their lack of scientific sophistication and innumeracy, jurors are likely to

overestimate the significance of [expert testimony].”).

       The value of firearms evidence is, at best, negligible. Given that, and given the

serious risk that its introduction would mislead the jury, it must be excluded under Rule

403.

              F. INTRODUCTION OF INDIVIDUALIZATION TESTIMONY
                 WOULD VIOLATE MR. BOWERS’ DUE PROCESS RIGHTS.

       The introduction of Analyst Mills’ opinion that



                 would not only flout Daubert and Rules 702 and 403, but also violate Mr.

Bowers’ due process rights under the Constitution to a trial free of false and misleading

evidence. Expert testimony purporting to



                                 is subjective speculation masquerading as “scientific”

evidence, which is, at best, misleading, and false as a matter of science. “[I]t is

established that a conviction obtained through use of false evidence, known to be such by

representatives of the State, must fall under the Fourteenth Amendment.” Napue v.

Illinois, 360 U.S. 264, 269 (1959); U.S. CONST. amend. XIV; see Ege v. Yukins, 485 F.3d

364 (6th Cir. 2007) (admission of foundation-free expert testimony violated due process);

United States v. Ausby, 916 F.3d 1089 (D.C. Cir. 2019) (Napue violation for introduction

                                              43
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 44 of 48




of hair comparison evidence); State v. Bridges, No. 90 CRS 23102-04, 2015 WL

12670468, at *2 (N.C. Super. Oct. 1, 2015) (introduction of hair comparison evidence

was a due process violation because it “exceeded the limits of the science and overstated

the significance of the hair analysis to the jury”).

              G. IN THE ALTNERATIVE, THIS COURT SHOULD LIMIT THE
                 SCOPE OF THE EXPERT’S TESTIMONY, REQUIRE ERROR
                 RATE TESTIMONY, AND EXCLUDE ANY CONCLUSIONS
                 UNGROUNDED IN A RELIABLE SCIENTIFIC
                 FOUNDANTION.
       Should this Court refuse to exclude Agent Mills’ testimony on firearm

identification, it should nonetheless prevent him from testifying that

                                                                                              .

Instead, the examiner should be limited to testifying that

                               .27 Failure to exclude is more in line with the scope of the

analysis conducted (a single side-by-side comparison with limited documentation) than

identification of a particular firearm. Courts must limit the examiner’s testimony if there

is a gap between the conclusions supported by existing data and the examiner’s proposed

testimony. See General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); Sargon Enter. Inc.



27
  The defense does not concede that limiting Agent Mills’ proffered testimony in this way will
prevent the expert, and therefore the government, from misleading the jury. Studies suggest that
jurors still believe that there is an unqualified match between two sources, even when experts
provide limiting language. See Dawn McQuiston-Surrett & Michael Saks, Communicating
Opinion Evidence in the Forensic Identification Sciences: Accuracy and Impact, 59 Hastings L.J.
1159, 1188–89 (2008); see Sarah Lucy Cooper, The Collision of Law and Science: American
Court Responses to Developments in Forensic Science, 33 Pace L. Rev. 234 (2013). In other
words, the suggestion here is an alternative position and in no way should be construed as a
forfeiture or waiver of the defense’s primary position that this Court should exclude Analyst
Mills’ testimony in its entirety.
                                              44
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 45 of 48




v. Univ. of S. Cal., 288 P.3d 1237, 1258 (Cal. 2012). “The frequency with which a

particular pattern or set of features will be observed in different samples . . . is not a

matter of ‘judgment.’ It is an empirical matter for which only empirical evidence is

relevant.” PCAST Report at 6. As explained in the preceding sections, researchers have

not yet produced reliable empirical evidence of the frequency of toolmark characteristics.

       The NRC 2008 Ballistics Imaging Report was not only critical of the practice of

toolmark examinations, but also disapproved of the habit of examiners testifying to their

opinions in terms of scientifically unsupportable certainty. In the subsequent 2009

Forensic Sciences Report, the National Academy of Sciences stated that AFTE “does not

even consider, let alone address, questions regarding variability, reliability, repeatability,

or the number of correlations needed to achieve a given degree of confidence.” 2009

Forensic Sciences Report at 155. Thus, as was done in United States v. Willock, 696 F.

Supp. 2d 536, 569–70 (D. Md. 2010), toolmark evidence should only, if ever, be admitted

when presented by: (1) a qualified examiner, (a) who followed the AFTE theory, and (b)

who documented with notes, photographs, or sketches the conclusions reached in

sufficient detail to permit; and (2) confirmation by a second qualified examiner of how an

identification was reached. In addition, the examiner must be prevented from making

outlandish and unsupported pronouncements about the degree of certainty of his

identification. Id.

       Courts across the country have similarly and increasingly limited expert testimony.

See United States v. Adams, 444 F. Supp. 3d 1248 (D. Or. 2020) (limiting expert

testimony to general class characteristics observed and precluding any evidence of

                                               45
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 46 of 48




the examiner’s methodology or conclusions relating to whatever shell casings matched a

particular firearm); Davis, 2019 WL 4306971, at *3 (precluding claims of

individualization and any expression of confidence and limiting expert’s opinion “to

whether toolmarks on certain cartridge cases bear marks consistent with each other”);

Tibbs, 2019 WL 4359486, at *23 (limiting expert testimony to opinion that the

“recovered firearm cannot be excluded as the source of the cartridge casing found on the

scene of the alleged shooting”); United States v. Shipp, 422 F. Supp. 3d 762 (E.D.N.Y.

2019) (same); United States v. Medley, 312 F. Supp. 3d 493 (D. Md. 2018) (same);

Green, 405 F. Supp. 2d 104, 124 (D. Mass. 2005) (citing United States v. Hines, 55 F.

Supp. 2d 62 (D. Mass. 1999)) (permitting testimony only regarding an examiner’s

observations without any accompanying conclusions about the source of a projectile);

United States v. Love, No. 2:09-cr-20317-JPM (W.D. Tenn. Feb. 8, 2011) (excluding

testimony regarding absolute or practical certainty); United States v. Alls, No. 2:08-cr-

00223-ALM (S.D. Ohio Dec. 7, 2009) (forbidding any claim of a match to one firearm to

the exclusion of all other guns and limiting examiner to descriptions of her methodology

and observations of casings); United States v. Glynn, 578 F. Supp. 2d 567, 571, 575

(S.D.N.Y. 2008) (noting that, given the lack of data supporting the discipline, “ballistics

lacked the rigor of science;” limiting testimony regarding a match to a conclusion of

“more likely than not” instead of even “reasonable ballistics certainty” to ensure that “a

conviction in a criminal case [ ] not rest exclusively on ballistics testimony”); Missouri v.

Goodwin-Bey, No. 1531-CR00555-01 (Cir. Ct. Green County, Mo., Dec. 16, 2016)



                                             46
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 47 of 48




(limiting testimony “to the point this gun could not be eliminated as the source of the

bullet”).

       At most, this Court should allow the examiner to testify to the general class

characteristics observed. No evidence relating to methodology or conclusions relating to

whether shell casings match a particular firearm should be admitted at trial. See United

States v. Adams, 444 F.Supp.3d 1248, 1267 (D. Or. 2020).

       If the examiner is permitted to go beyond general class characteristics, this Court

must also require the examiner to accurately report an error rate for firearms

comparisons. To date, the only available error rate comes from the Ames Study. Analyst

Mills should therefore be required to clarify when reporting his results that the field has

an error rate between one in forty-six and one in sixty-six. See PCAST Report at 12 (“If

firearms analysis is allowed in court, the scientific criteria for validity as applied should

be understood to require clearly reporting the error rates seen in appropriately designed

black-box studies [the Ames Report]. Claims of higher accuracy are not justified at

present.”) Further, because the examiner in this case has not been subjected to rigorous

proficiency testing, he should disclose that there is no data upon which to assess his

reliability. Without this qualifying information, there is a grave risk that the jury will

overvalue the expert’s testimony.

       IV.    CONCLUSION

       WHEREFORE, for the reasons set forth above, and any additional reasons that

may appear to this Court or arise pursuant to a hearing on this Motion, Mr. Bowers



                                              47
       Case 2:18-cr-00292-DWA Document 410 Filed 01/10/21 Page 48 of 48




respectfully moves this Court to exclude certain testimony, or in the alternative limit the

testimony, of Agent Mills regarding firearm toolmark “identification” claims.


                                          Respectfully submitted,

                                          /s/ Judy Clarke
                                          Judy Clarke
                                          Clarke Johnston Thorp & Rice, PC

                                          /s/ Michael J. Novara
                                          Michael J. Novara
                                          First Assistant Federal Public Defender

                                          /s/ Elisa A. Long
                                          Elisa A. Long
                                          Supervisory Assistant Federal Public Defender




                                             48
Case 2:18-cr-00292-DWA Document 410-1 Filed 01/10/21 Page 1 of 1




               Exhibit 
          (Filed Under Seal)
